     Exhibit 10.6
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is
entered into as of this 26th day of June, 2008 (the “Execution Date”), by and
between BMR-9920 BELWARD CAMPUS Q LLC, a Rhode Island limited liability company
(“Landlord,” f.k.a. GP Rock One, L.L.C.), and NOVAVAX, INC., a Delaware
corporation (“Tenant”).
RECITALS
     A. WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated as of May 7, 2007, as amended by that certain First Amendment to Lease
(the “First Amendment”) dated as of May 30, 2008 (as the same may have been
amended, supplemented or otherwise modified from time to time, collectively, the
“Lease”), whereby Tenant leases certain premises (the “Premises”) from Landlord
at 9920 Belward Campus Drive in Rockville, Maryland (the “Building”);
     B. WHEREAS, Tenant has performed certain Alterations to the Premises;
     C. WHEREAS, Landlord and Tenant desire to modify the Lease Term; and
     D. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
     1. Definitions. For purposes of this Second Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein.
     2. Lease Term. Section 2 of the First Amendment is hereby deleted in its
entirety. The parties hereby agree that the Lease Term commenced on January 1,
2007 and, unless earlier terminated, the Lease Term shall expire on January 31,
2017. The period from June 27, 2008 through January 31, 2017, is referred to
herein as the “Remaining Term.”
     3. Rent. Base Rent for the Remaining Term, calculated in accordance with
Section 5 of this Second Amendment, shall increase in accordance with
Section 2.C of the Lease.
     4. Allowance for Alterations. Section 3 of the First Amendment is hereby
deleted in its entirety and replaced with the following:

1



--------------------------------------------------------------------------------



 



          a. Landlord shall reimburse Tenant for up to Three Million Dollars
($3,000,000) (the “Allowance”) for Tenant’s construction of Alterations, to the
extent completed in conformity with the Lease, Tenant’s permitted use and
applicable laws. The Allowance may be applied to the costs of (i) construction
and installation of HVAC, (ii) space planning, architect, engineering and other
related services performed by third parties unaffiliated with Tenant,
(iii) building permits and other taxes, fees, charges and levies by governmental
authorities for permits or for inspections of the Alterations, and (iv) costs
and expenses for labor, material, equipment and fixtures. In no event shall the
Allowance be used for (v) the cost of work that is not authorized by plans
approved in writing by Landlord, (w) payments to Tenant or any affiliates of
Tenant, (x) the purchase of any furniture, personal property or other
non-building system equipment, (y) costs resulting from any default by Tenant of
its obligations under the Lease or (z) costs that are recoverable by Tenant from
a third party (e.g., insurers, warrantors, or tortfeasors). Landlord
acknowledges that it has reviewed and approved the following construction
documents: interior renovation drawings prepared by Jacobs Engineering dated
August 24, 2007, consisting of fifteen (15) drawing sheets.
          b. Provided Tenant delivers the following documentation to Landlord by
June 26, 2008, the entire amount of the Allowance shall be paid to Tenant on
June 27, 2008:

  (i)   a statement (an “Advance Request”) requesting the total amount of the
Allowance be disbursed to Tenant;     (ii)   a summary of the Alterations
performed using AIA standard form Application for Payment (G 702) executed by
the general contractor;     (iii)   lien releases from the general contractor
and each subcontractor and material supplier with respect to the Alterations
performed that correspond to the Advance Request;     (iv)   a certificate of
occupancy for the Premises suitable for the permitted use;     (v)   and a
Certificate of Substantial Completion in the form of the American Institute of
Architects document G704, executed by the project architect and the general
contractor.

     5. Base Rent. Commencing on June 27, 2008, each monthly installment of Base
Rent shall be increased to include an amount equal to the monthly payment
necessary to amortize the entire amount of the Allowance over the Remaining
Term, at a rate of eleven percent (11%). Commencing on July 1, 2008, and on each
subsequent day on which Base Rent is due during the Remaining Term, Tenant shall
pay the Base Rent amount as adjusted pursuant to this Section 5, which amount
shall be further adjusted in accordance with Section 2.C of the Lease.
Furthermore, on July 1, 2008, Tenant shall pay the underpayment of the adjusted
Base Rent for the period from June 27, 2008-June 30, 2008.
     6. Condition of Premises. Tenant acknowledges that (a) it is in possession
of and is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease or this Second Amendment to the contrary, agrees
to take the same in its condition “as is” as of the Execution Date, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s continued occupancy or to pay for any improvements to the
Premises, except for the Allowance.

2



--------------------------------------------------------------------------------



 



     7. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Second Amendment
and agrees to indemnify, defend and hold Landlord harmless from any and all cost
or liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.
     8. No Default. Each party represents, warrants and covenants that, to the
best of its knowledge, neither Landlord nor Tenant is in default of any of its
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
     9. Effect of Second Amendment. Except as modified by this Second Amendment,
the Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Second Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Second Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the Execution Date, the term “Lease” as used in the Lease shall mean
the Lease, as modified by this Second Amendment.
     10. Miscellaneous. This Second Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Second Amendment are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof. All exhibits hereto are incorporated herein by
reference.
     11. Counterparts. This Second Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Second
Amendment.

          LANDLORD:

BMR-9920 BELWARD CAMPUS Q LLC,
a Rhode Island limited liability company
     By:   /s/ Gary A. Kreitzer        Name:   Gary A. Kreitzer       Title:  
Executive V.P.      

          TENANT:

NOVAVAX, INC.,
a Delaware corporation
    By:   /s/ L. Stigliano        Name:   L. Stigliano       Title:   VP, CFO 
    

